DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 25, 27-30 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that the above claims 25, 27-30 and 32-36, are dependent to canceled claims 14 and 16; therefore the claims as a whole consider to be vague and indefinite.
	For the purpose of art rejection, examiner consider the above dependent claims to be dependent to preceding independent claims. 
3.	Claims 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
it is noted that the above claims are directed to processing, signal data…, however the claimed “signal data”, and/or “signal …” as recited in the above claims consider to be vague, since it is not clear what kind of data applicant refer to?, and/or what kind of signal data? Applicant refer to. Further, 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 2013/0294495) in view of Tuzel et al. (US 2017/0256033).
	Regarding claim 24, Rossato teaches a method of processing signal data at an encoder device (e.g., fig. 1), comprising; obtaining a representation of a signal at a first level of quality (e.g., obtaining different level of quality as shown in fig. 1), upsampling the representation at the first level of quality using a first upsampler in the encoder device to derive a first preliminary representation of the signal at a second, higher level of quality (e.g., steps 1040-1050 in fig. 10), deriving, using the first adjusted representation, first residual data useable by a decoder device to reconstruct a reference representation of the signal at the second level of quality using the first adjusted representation (e.g., step 1060 in fig. 10, paragraph 0156), using the first adjusted/modified representation and the first residual data, reconstructing the reference representation at the second level of quality (e.g., step 1070 in fig. 10, also 
	Rossato (e.g., figs. 4 and 10-11, paragraph 0100) teaches using one or more upsampling operation and modify/adjust the value of operation; but fails to explicitly indicate, deriving first adjustment data using the representation at the first level of quality as an input to a first upsampling adjuster arranged in parallel with the first upsampler, and ; deriving second adjustment data using the reference representation at the second level of quality and data output from the first upsampling adjuster as inputs to a second upsampling adjuster arranged in parallel with the second upsampler in the encoder device.
	Tuzel in the same field of endeavor (e.g., figs. 1-3, paragraphs 0001,0007,0023,0027-0028) teaches arranging in parallel an upsampler and an upsampling adjuster, e.g., corresponding to the interpolation, simple interpolation-based upsampling 202, and the neural network 201 in figure 2A, consider to be equivalent the above claimed feature.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the upsample operation of Rossato, in accordance with the teaching of Tuzel, in order to modify the upsampled signal prior to the reconstruction step, as suggested by Tuzel.

Regarding claim 27, the combination of Rossato and Tuzel teach wherein the data output from the first upsampling adjuster is information derived from the process of upsampling the representation at the first level of quality using the first upsampling adjuster and is useable by the second upsampling adjuster to improve the accuracy of the second upsampling adjuster (please refer to upsampling operation discussed in claim 24 above).
Regarding claims 28-30, the combination of Rossato and Tuzel teach wherein the second upsampling adjuster comprises a neural network, and the data output from the first upsampling adjuster is used as a data input to the neural network, and convolution neural network (e.g., neural network in fig. 6, abstract, paragraphs 0008-0010 of ‘033).
Regarding claim 32, the combination of Rossato and Tuzel teach wherein the deriving of the first adjustment data comprises; using further data as a further input to the first upsampling adjuster, the further data comprising upsampler attribute data indicating at least one of: a type of upsampling performed using the first upsampler; or at least one upsampling parameter used by the first upsampler (e.g., paragraph 0102 of ‘495).
Regarding claims 26 and 31, the limitations claimed are substantially similar to claim 24 above, therefore he ground for rejecting claim 24, also applies here.
Regarding claim 33, the combination of Rossato and Tuzel teach wherein the signal comprises an image and the deriving of the first adjustment data comprises using further data as a further input to the first upsampling adjuster, the further data comprising signal attribute data indicating at least one of;
one or more image parameters of the image; or one or more image characteristics of the image (e.g.,

	Regarding claim 34, the combination of Rossato and Tuzel teach wherein the first upsampling adjuster and/or the second upsampling adjuster is arranged to achieve a target encoding property for the first residual data and/or the second residual data respectively, the target encoding property
comprising an entropy for the first residual data and/or the second residual data (e.g., indication of, multi-scale entropy encoding/decoding, and operations at each level of quality so as to reduce an entropy of respective residual data that are applied after upsampling, figs. 1 and 4, paragraphs 0015,0065,0068,0075).
	Regarding claim 35, the combination of Rossato and Tuzel teach wherein the first upsampling adjuster and/or the second upsampling adjuster comprises an upsampling compensator to compensate for an upsampling property of the first upsampler and/or the second upsampler (e.g., neural network compensates for the loss of high frequency details in paragraphs 0021, 0022 of ‘033).
	Regarding claim 36, the combination of Rossato and Tuzel teach wherein using the second upsampling adjuster comprises outputting data useable by an upsampling adjuster associated with a third upsampler to upsample a representation at the third level of quality (e.g., as disclosed throughout the disclosure of ‘495, the operation of multiple levels of quality takes place in a hierarchy fashion, using upsampling operation for each level, for example, paragraphs 0020,0022,0023,0037,0049,0052) thus consider to cover the third upsamling operation for the third level of quality.
Contact
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482